Title: From Thomas Jefferson to James Madison, 25 April 1801
From: Jefferson, Thomas
To: Madison, James



Th: J. TO J.M.
Monticello Apr. 25. 1801

I received yesterday your’s of the 22d. & learn with regret that you have been so unwell. this & the state of the [country, the river &] roads should delay your departure, at least till the weather is better. I should have set out this morning, but it is still raining, and the rivers all but [swimm]ing at the last ford. if these circumstances are more favorable tomorrow I shall then set out, or whenever they become so, as I do not like to begin a journey in a settled rain. contrive, if you can, to let it be known at Gordon’s if you shall be gone, as I would then continue on the direct road, which is better as well as shorter. my best respects to mrs Madison & affectionate esteem & attachment to yourself.

Th: Jefferson

